—In an action to recover damages for personal injuries, etc., the third-party defendant Gardner M. Bishop, Inc., and Joseph M. Sanzari, Inc., a Joint Venture, appeals, as limited by its notice of appeal and brief, from so much of an order of the Supreme Court, Kings County (Steinhardt, J.), dated June 17, 1997, as denied its cross motion for summary judgment dismissing the third-party complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the issue of coverage should be litigated in the pending declaratory judgment action (see, Garcia v Zito, 242 AD2d 258). Consequently, the Supreme Court did not err in denying the appellant’s cross motion. Bracken, J. P., Altman, Krausman and McGinity, JJ., concur.